EXHIBIT 10(iii)A(61)

ACUITY BRANDS, INC.

EXECUTIVES’ DEFERRED COMPENSATION PLAN

(EFFECTIVE AS OF NOVEMBER 30, 2001)

(As Amended on of December 30, 2002 and as Amended and Restated January 1, 2005,

except where otherwise noted)



--------------------------------------------------------------------------------

PURPOSE

Acuity Brands, Inc. (the “Company”) has established the Acuity Brands, Inc.
Executives’ Deferred Compensation Plan (the “Plan”) to assist certain key
employees in accumulating capital or supplementing any retirement income they
may otherwise receive by permitting them to defer a portion of their
compensation. To encourage these individuals to participate in the Plan and to
continue their employment with the Company, the Company will match a portion of
these deferred amounts.

The Plan is designed to be a nonqualified, deferred compensation plan maintained
primarily for a select group of management and highly compensated employees of
the Company and its subsidiaries. The benefits under the Plan are unfunded and
all amounts payable under the Plan shall be paid from the general assets of the
Adopting Employer which employs the Participant.

The Plan was initially effective as of November 30, 2001, and was established in
connection with the spin-off of the Company by National Service Industries, Inc.
(“NSI”), as a successor plan to the National Service Industries, Inc.
Executives’ Deferred Compensation Plan (“Prior Plan”) for certain employees and
former employees of NSI and its subsidiaries who were participants in the Prior
Plan immediately prior to November 30, 2001, and who became or remained
employees of the Company or its Subsidiaries as of November 30, 2001 or who were
formerly employed by the businesses transferred to the Company by NSI (including
former employees of the corporate office of NSI). The effective date of the
amended and restated plan as set forth herein is January 1, 2005, except where
otherwise noted

 

1



--------------------------------------------------------------------------------

ARTICLE I

Definitions

1.1 “Average Prime Rate” means the average of the rates of interest publicly
announced by Wachovia Bank, N.A. (or any successor thereto) as its prime rate on
the first business day of each of the calendar quarters commencing between
Valuation Dates.

1.2 “Class Year” means the Fiscal Year for which a deferral is elected.

1.3 “Class Year Account” means the sub-accounts set up for the Primary Account
and Company Contribution Account for each Class Year.

1.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.5 “Company” means Acuity Brands, Inc., a Delaware corporation (or its
successor or successors). Affiliated or related employers are permitted to adopt
the Plan and shall be known as “Adopting Employers.” To the extent required by
certain provisions (e.g., Compensation and Continuous Service), references to
the Company shall include the Adopting Employer of the Participant. Adopting
Employers are listed on Appendix A.

1.6 “Committee” means the Committee appointed to administer the Plan as and to
the extent provided in Article VIII.

1.7 “Company Contribution Account” means the sum of all amounts credited to a
Participant pursuant to Section 3.1, including amounts previously credited to a
Participant’s Company Contribution Account in the Prior Plan and transferred to
this Plan as provided in Article X, together with interest allowances thereon
credited pursuant to Section 4.1 herein.

1.8 “Compensation” means the aggregate salary from the Company (and/or, with
respect to periods prior to the Effective Date, from NSI or one of NSI’s
affiliates) received by a Participant during a Fiscal Year together with any
performance or discretionary bonus awarded by the Company (and/or, with respect
to periods prior to the Effective Date, by NSI or one of NSI’s affiliates) for
that same Fiscal Year. Compensation does not include expense reimbursement, car
allowance, imputed value of group life insurance, aspiration award payments,
income from stock options, restricted stock, and other stock awards, Company
contributions to any benefit plan, or any gift or awards not treated as pay by
the Company.

1.9 “Continuous Service” means the period of uninterrupted employment of an
Eligible Executive with the Company since the individual’s most recent date of
employment or appointment to the class of Eligible Executives, whichever is
applicable. For individuals who are Eligible Executives on the Effective Date
and who were participating in the Prior Plan immediately prior to the Effective
Date, Continuous Service shall include the Eligible Executive’s period of
Continuous Service under the Prior Plan.

1.10 “Deferral Election” means a written election, in a form prescribed by the
Committee, to defer receipt of bonus amounts otherwise payable to the Executive.

 

2



--------------------------------------------------------------------------------

1.11 “Deferred Compensation” means the portion of a Participant’s compensation
for any Fiscal Year, or part thereof, that has been deferred pursuant to the
Plan.

1.12 “Effective Date” means the effective date of the amended and restated plan,
January 1, 2005, except where otherwise noted. The Plan was initially effective,
November 30, 2001.

1.13 “Executive or Eligible Executive” means a Senior Officer, a Key Manager, or
a President, each as defined herein. Any dispute regarding any individual’s
eligibility for the Plan shall be resolved by the Committee in its sole
discretion.

1.14 “Fiscal Year” means the fiscal year of the Company commencing on
September 1 and ending on August 31 of the following calendar year, or such
other fiscal year as may be established in the future.

1.15 “Key Manager” means an assistant vice president or other key management
employee (as determined by the Committee or its designee) of the Company or an
Adopting Employer.

1.16 “NSI” means National Service Industries, Inc., a Delaware corporation.

1.17 “Participant” means a person a portion of whose compensation for any Fiscal
Year has been deferred pursuant to the Plan and whose interests in the Plan have
not been wholly forfeited or distributed.

1.18 “Plan or Executives’ Plan” means the Acuity Brands, Inc. Executives’
Deferred Compensation Plan as described in this instrument, and as it may be
amended from time to time.

1.19 “President” means the president of a business unit of the Company or an
Adopting Employer.

1.20 “Primary Account” means the sum of all amounts deferred by a Participant
pursuant to Section 2.1 including any amounts previously deferred to the
Participant’s Primary Account under the Prior Plan and transferred to this Plan,
plus interest allowances thereon credited pursuant to Section 4.1 herein.

1.21 “Prior Plan” means the National Service Industries, Inc. Executives’
Deferred Compensation Plan.

1.22 “Senior Officer” means the president or an executive vice president, senior
vice president, or vice president of the Company or an Adopting Employer.

1.23 “Termination of Service” or similar expression means the termination of the
Participant’s employment as an Eligible Executive of the Company. A Participant
who is granted a temporary leave of absence, whether with or without pay, shall
not be deemed to have terminated his service. In the event of a transfer of an
Eligible Executive to a position in which he would no longer be eligible to
continue in this Plan, or in the event of the disability of a Participant (as
determined by the Committee), the Committee, in its sole discretion, shall
determine whether a Termination of Service has occurred.

 

3



--------------------------------------------------------------------------------

1.24 “Total and Permanent Disability” means a physical or mental incapacity
which impairs the Participant’s ability to substantially perform his duties for
a period of one hundred eighty (180) consecutive days, as determined by the
Committee, and, with respect to a Participant’s Section 409A Account, consistent
with the requirements of Section 409A.

1.25 “Valuation Dates” mean March 31 and September 30 of each year.

1.26 “Section 409A” means Section 409A of the Code and the regulations and
rulings thereunder.

1.27 “Section 409A Account” means that portion of a Participants Class Year
Account that was not vested as of December 31, 2004 and which is subject to
certain special provisions of the Plan.

 

4



--------------------------------------------------------------------------------

ARTICLE II

Amounts Deferred

2.1 Each Eligible Executive may elect to have a portion of the annual
performance or discretionary bonus (“bonus”), if any, to be received by him for
the Fiscal Year commencing September 1, 2001, and for any Fiscal Year
thereafter, irrevocably deferred in accordance with the terms and conditions of
the Plan. The amount of such bonus that may be so deferred shall not exceed the
lower of:

(a) the Executive’s Compensation for the Class Year which is in excess of the
average Compensation paid or credited to the Executive (including any amounts
deferred under this Plan, but excluding Company Contributions under this Plan)
for services rendered as an Eligible Executive over the three (3) full Fiscal
Years immediately preceding the Class Year. If the Executive has completed two
(2) but less than three (3) full Fiscal Years of Continuous Service in an
eligible position the average shall be computed based upon the average
Compensation paid or credited to the Executive for the two (2) full Fiscal Years
immediately preceding the Class Year. Any Executive who has not completed two
(2) full Fiscal Years in an eligible position shall be entitled to defer for the
Class Year not more than (1) twenty-five hundred dollars ($2,500) for a Senior
Officer and (2) twelve hundred fifty dollars ($1,250) for a Key Manager; and

(b) the Executive’s bonus for the Class Year.

An Executive desiring to exercise such election shall deliver a Deferral
Election to the Company or the Executive’s Adopting Employer, as applicable,
prior to the beginning of each such Fiscal Year, or if an individual first
becomes an Eligible Executive during a Fiscal Year, within 30 days after the
date the individual first becomes an Eligible Executive (or within such other
period as may be established by the Committee). Any such Deferral Election
delivered under the Prior Plan with respect to the Fiscal Year ending August 31,
2002 shall continue in effect under this Plan for such Fiscal Year. If the
Executive’s Deferral Election would result in a deferral greater than the
maximum provided herein, any deferred amount shall be reduced to the maximum
limit provided herein.

2.2 The Executive’s Primary Account shall be credited, as of October 1 next
following the end of each Class Year for which the election was made, with the
dollar amount of the Compensation deferred for such Class Year pursuant to
Section 2.1.

2.3 A Participant’s accounts shall be distributable in the manner and subject to
the conditions set forth in Article V, Article VI and Article IX.

2.4 Effective for Fiscal Years commencing on or after September 1, 2002,
Eligible Executives shall not be permitted to defer any portion of their bonus
for such Fiscal Year to the Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE III

Company Contribution

As of each October 1, the Company shall contribute to a Company Contribution
Account on behalf of each Eligible Executive an amount equal to the Executive’s
Deferred Compensation for the immediately preceding Class Year, up to a maximum
of five thousand dollars ($5,000) for a Senior Officer or President and
twenty-five hundred dollars ($2,500) for a Key Manager.

The inability of a Participant to fully utilize the maximum Company Contribution
for any Class Year, whether due to lack of qualified earnings, eligible service,
failure to elect or any other reason, shall not result in a carry-over of unused
credits to any subsequent year.

After October 1, 2002, the Company shall cease to make contributions to the
Company Contribution Account for Eligible Executives.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

Interest Allowance

Each Primary Account and Company Contribution Account of each Participant shall
be credited as of each September 30 with an interest allowance which shall be
computed and compounded on semi-annual Valuation Dates based upon the Average
Prime Rate as follows:

 

When the Average Prime Rate is:

  

The Interest Credit Shall Be:

• more than 12.00%    • Average Prime Rate less 3% • more than 8.00% but not
more than 12.00%    • Average Prime Rate less 2% • 8.00% or less    • Average
Prime Rate less 1%

This interest allowance shall be applied to the balances standing, as of said
date, in each Participant’s accounts for all Class Years.

 

7



--------------------------------------------------------------------------------

ARTICLE V

Vesting

5.1 A Participant shall at all times have a non-forfeitable (vested) right to
the amounts in his Primary Account subject to the distribution provisions of
Article VI.

5.2 (a) Subject to Article IX, the Company Contribution Account of a Participant
for each Class Year shall become vested in him upon the completion of five full
Fiscal Years of Continuous Service as an Eligible Employee after the end of such
Class Year.

(b) Subject to Article IX, the Company Contribution Account of a Participant for
all Class Years shall become vested in him upon the occurrence of any of the
following events:

(i) Total and Permanent Disability of the Participant (as determined by the
Committee); or

(ii) Retirement after the Participant has attained age 55; or

(iii) Death of the Participant; or

(iv) Termination of this Plan.

5.3 Notwithstanding anything to the contrary herein, prior to a Change in
Control should the Participant be found by the Committee to be guilty of theft,
embezzlement, fraud or misappropriation of the Company’s property or of any
action which, if the individual were an Officer of the Corporation, would
constitute a breach of fiduciary duty, the Company Contribution Account for all
Class Years which had not yet vested in the Participant shall be immediately
forfeited.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

Distribution

6.1 Subject to Article IX, distribution of the vested portion of a Participant’s
Account shall be made in a lump sum as soon as practicable following the
Participant’s Total and Permanent Disability, death or Termination of Service
for any other reason prior to attainment of age 55. If a Participant terminates
employment on or after age 55, the provisions of any benefit elections made by
the Participant pursuant to Section 6.3 shall be recognized. In the event of the
termination of the Plan or the Total and Permanent Disability or death of a
Participant, interest allowance pursuant to Article IV shall be computed to the
date of payment hereunder. In the event of Termination of Service for any other
reason, interest allowance shall be computed to the last Valuation Date falling
on or before the date of such Termination of Service. Notwithstanding the other
provisions of this Article VI, in the event a Participant who is a “key
employee” (as determined by the Committee in accordance with rules established
by the Committee under Section 409A) becomes entitled to payment of his
Section 409A Account, payments shall not commence until 6 months after his
separation from service (unless otherwise permitted by Section 409A) and on such
date the payments that would have been made during such six-month period shall
be made in a lump sum.

6.2 Except as provided in Section 6.1 above and Article IX, distribution of each
Class Year Account of a Participant shall be made in a single lump sum payment
on the October 1 next following five (5) full Fiscal Years after the Class Year.
For example, the distribution of Class Year 2001 Account shall be made on
October 1, 2006 and for Class Year 2002 Account on October 1, 2007, etc. Such
Participant, may, however, make a timely election to further defer receipt of
this sum as provided in Section 6.3.

6.3 Any Participant may file a subsequent election to further irrevocably defer
any amount becoming distributable under this Plan provided that such election is
filed before the end of the fourth Fiscal Year immediately following the Class
Year. For example, for Class Year 2001 any such election must be filed prior to
September 1, 2005. Any such election made under the Prior Plan shall continue in
effect under this Plan. This subsequent deferral shall provide, at the option of
the Participant, for payment of the Participant’s full Class Year Account
balance in a single sum or in installments payable on October 1 of any year or
years but with the last installment due not later than ten years after the
Participant’s retirement and not before the regular distribution date otherwise
provided herein. A Participant retiring on or after age 55 may elect prior to
termination to make the deferral election in this section with respect to all
Class Year Accounts as to which the five-year period has not yet passed and that
would otherwise be payable more than one (1) year in the future. Any Class Year
Accounts as to which the five-year period has not yet passed that are payable
within one (1) year and any Class Year Accounts as to which the election in this
section is not made shall be payable as soon as practical after termination.

Effective October 1, 2002 and in accordance with such rules as the Company may
establish, a Participant may elect to make the deferral election provided for in
this Section 6.3 with respect to all Class Year Accounts as to which the
five-year period has not yet passed and that would otherwise by payable more
than one year in the future.

 

9



--------------------------------------------------------------------------------

Notwithstanding the other provisions of this Section 6.3, with respect to the
Participant’s Section 409A Account, (i) the election under this Section 6.3 must
be made not less than 12 months prior to the payment date; (ii) the payment date
must be deferred at least 5 years; and (iii) the election shall not be effective
for 12 months, provided, that with respect to such elections and the
Participant’s Section 409A Account, the Committee may apply such transitional
rules as are provided by Section 409A.

6.4 Hardship. A Participant who is suffering an unforeseen and severe financial
hardship as a result of (i) an illness or accident of the Participant or his
immediate family, (ii) loss of Participant’s property due to casualty, or
(iii) for such other reasons as the Committee may establish, may file a written
request with the Committee for distribution of all or a portion of the amount
credited to his Account. The Committee shall have the sole discretion to
determine whether to grant a Participant’s hardship request and the amount to
distribute to the Participant provided that, with respect to the Participant’s
Section 409A Account, financial hardship distributions shall be determined in a
manner consistent with Section 409A. The Committee shall have authority in
connection with such hardship request to accelerate the payment of any Class
Year Accounts which have been deferred pursuant to Section 6.3.

 

10



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

7.1 No Participant or any other person shall have any interest in any specific
asset or assets of the Company by reason of any sums credited to him hereunder
or any right to receive any distribution under the Plan except as and to the
extent expressly provided in the Plan. Nothing in the Plan shall be deemed to
give any officer or any employee of the Company any right to participate in the
Plan, except in accordance with the provisions of the Plan.

7.2 Neither the adoption nor the amendment of the Plan, nor any action of the
Board of Directors of the Company or the Committee, nor any election to defer
compensation hereunder, shall be held or construed to confer on any person any
legal right to be continued as an employee of the Company.

7.3 No Participant or any other person entitled to payment hereunder shall have
the right to assign, pledge or otherwise dispose of any interest in his Account,
nor shall the Participant’s interest therein be subject to garnishment,
attachment, transfer by operation of law, or any legal process, except to pay a
debt of such Participant to the Company or an Adopting Employer.

7.4 If a Participant or beneficiary (hereafter, “Claimant”) does not receive
timely payment of any benefits which he believes are due and payable under the
Plan, he may make a claim for benefits to the Plan Administrator. The claim for
benefits must be in writing and addressed to the Plan Administrator or to the
Company. If the claim for benefits is denied, the Plan Administrator shall
notify the Claimant in writing within 90 days after the Plan Administrator
initially received the benefit claim. However, if special circumstances require
an extension of time for processing the claim, the Plan Administrator shall
furnish notice of the extension to the Claimant prior to the termination of the
initial 90-day period and such extension shall not exceed one additional,
consecutive 90-day period. Any notice of a denial of benefits shall advise the
Claimant of the basis for the denial, any additional material or information
necessary for the Claimant to perfect his claim, and the steps which the
Claimant must take to have his claim for benefits reviewed.

7.5 Each Claimant whose claim for benefits has been denied may file a written
request for a review of his claim by the Plan Administrator. The request for
review must be filed by the Claimant within 60 days after he received the
written notice denying his claim. The decision of the Plan Administrator will be
made within 60 days after receipt of a request for review and shall be
communicated in writing to the Claimant. Such written notice shall set forth the
basis for the Plan Administrator’s decision. If there are special circumstances
which require an extension of time for completing the review, the Plan
Administrator’s decision shall be rendered not later than 120 days after receipt
of a request for review.

7.6 If the whole or any part of any Participant’s Account shall become liable
for the payment of any estate, inheritance, income, or other tax which the
Company shall be required to pay or withhold, the Company shall have the full
power and authority to withhold and pay such tax out of any monies or other
property in its hand for the account of the Participant whose

 

11



--------------------------------------------------------------------------------

interests hereunder are so liable. The Company shall provide notice of any such
withholding. Prior to making any payment, the Company may require such releases
or other documents from any lawful taxing authority as it shall deem necessary.

7.7 Each Participant shall have the right at anytime to designate, and rescind
or change any designation of, a primary and contingent beneficiary or
beneficiaries to receive benefits hereunder in the event of his death. If there
is no surviving beneficiary at the time of the Participant’s death, future
payments due shall be made to the estate of the Participant. A designation or
change of beneficiary shall be made in writing on a form prescribed by the
Committee. After such notice is filed with the Committee, the designation or
change shall relate back and take effect as of the date the Participant signed
such form, but without prejudice to the Committee or the Company on account of
any payment made before receipt of such notice. Any valid designation of
beneficiary under the Prior Plan shall continue in effect under this Plan until
changed or rescinded as provided above.

7.8 The benefits provided by this Plan shall be unfunded. All amounts payable
under this Plan to any Participant shall be paid from the general assets of the
employer which principally employs the Participant (the “Obligated Employer”),
and nothing contained in this Plan shall require the Obligated Employer to set
aside or hold in trust any amounts or assets for the purpose of paying benefits
to Participants. This Plan shall create only a contractual obligation on the
part of the Obligated Employer and Participants shall have the status of general
unsecured creditors of the Obligated Employer under the Plan with respect to
amounts of Compensation they defer hereunder or any other obligation of the
Obligated Employer to pay benefits pursuant hereto. Any funds of the Obligated
Employer available to pay benefits pursuant to the Plan shall be subject to the
claims of general creditors of the Obligated Employer, and may be used for any
purpose by the Obligated Employer.

Notwithstanding the preceding paragraph, the Obligated Employer may at any time
transfer assets to a trust for purposes of paying all or any part of its
obligations under this Plan. However, to the extent provided in the trust only,
such transferred amounts shall remain subject to the claims of general creditors
of the Obligated Employer. To the extent that assets are held in a trust when a
Participant’s benefits under the Plan become payable, the Committee shall direct
the trustee to pay such benefits to the Participant from the assets of the
trust.

7.9 In consideration of each Participant’s performance of valuable services that
inure to the financial benefit of the Company, the Company does hereby agree to
perform all of the obligations and responsibilities and pay any benefits due and
owing to a Participant under the Plan if the Obligated Employer (as defined in
Section 7.5) designated to perform such obligations and responsibilities or pay
such benefits fails or is unable to do so.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

Committee

8.1 The Plan shall be administered by a Committee composed of the Compensation
Committee of the Board of Directors of the Company or such other committee as
may be designated by the Board of Directors. The Committee shall be deemed to
have and to be exercising all of the powers of the Board of Directors of the
Company in the performance of any of the powers and duties delegated to it under
the Plan. No member of the Committee may participate in a decision regarding his
or her own benefits under the Plan except in general matters dealing with the
Plan as a whole. The Committee shall have the authority to delegate its duties
and responsibilities hereunder.

8.2 The Committee may, in its absolute discretion, without notice at any time
and from time to time, modify or amend, in whole or in part, any or all of the
provisions of the Plan, or suspend or terminate it entirely; provided that no
such modification, amendment, suspension or termination may, without his
consent, apply to or affect the payment or distribution to any Participant of
any amounts credited to him hereunder prior to the effective date of such
modification, amendment, suspension or termination. Notwithstanding anything
contained in this Plan to the contrary, for a period of two (2) years following
a Change in Control this Plan shall not be terminated or amended to reduce or
eliminate any Eligible Executive’s or Participant’s benefits or participation
(or right to participate) provided under this Plan, including, without
limitation, the benefits provided in Articles II, III, V and IX.

8.3 The Committee shall from time to time establish eligibility requirements for
participation in the Plan and rules for the administration of the Plan,
including such delegation of any administrative or ministerial duties hereunder
as it may deem desirable, that are not inconsistent with the provisions of the
Plan.

8.4 The Committee shall have the exclusive discretionary authority to construe
and to interpret the Plan, to decide all questions of eligibility for benefits
and to determine the amount of such benefits, and its decisions on such matters
shall be final and conclusive on all parties. Without limiting the generality of
the foregoing, the determination of the Committee as to whether a Participant
has retired, Terminated his Service or become Totally and Permanently Disabled
and the date thereof shall be final, binding and conclusive upon all persons.

8.5 The Company or the Committee may consult with legal counsel, who may be
counsel for the Company or other counsel, with respect to its obligations or
duties hereunder, or with respect to any action or proceeding or any question of
law, and shall not be liable with respect to any action taken or omitted by it
in good faith pursuant to the advice of such counsel.

8.6 Wherever the context so requires, words in the masculine include the
feminine and in the feminine include the masculine.

8.7 This Plan shall be construed, administered and governed in all respects
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, by the laws of the State of Georgia.

 

13



--------------------------------------------------------------------------------

ARTICLE IX

Change in Control Provisions

9.1 Cause. For purposes of this Plan, a termination for “Cause” is a termination
evidenced by a resolution adopted in good faith by two-thirds of the Board that
the Participant (i) intentionally and continually failed to substantially
perform his duties with the Company (other than a failure resulting from the
Participant’s incapacity due to physical or mental illness) which failure
continued for a period of at least thirty (30) days after written notice of
demand for substantial performance has been delivered to the Participant
specifying the manner in which the Participant has failed to substantially
perform, or (ii) intentionally engaged in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise; provided, however
that no termination of the Participant’s employment shall be for Cause as set
forth in clause (ii) above until (x) there shall have been delivered to the
Participant a copy of a written notice setting forth that the Participant was
guilty of the conduct set forth in clause (ii) and “specifying the particulars
thereof in detail, and (y) the Participant shall have been provided an
opportunity to be heard by the Board (with the assistance of the Participant’s
counsel if the Participant so desires). No act, nor failure to act, on the
Participant’s part, shall be considered “intentional” unless he has acted or
failed to act, with an absence of good faith and without a reasonable belief
that his action or failure to act was in the best interest of the Company.
Notwithstanding anything contained in this Agreement to the contrary, in the
case of any Participant who is a party to a Change in Control Agreement, no
failure to perform by the Participant after a Notice of Termination (as defined
in the Participant’s Change in Control Agreement) is given by the Participant
shall constitute Cause for purposes of this Plan.

9.2 Change in Control. For purposes of this Plan, a Change in Control shall mean
any of the following events:

(a) The acquisition (other than from the Company) by any “Person” (as the term
person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding voting securities; or

(b) The individuals who, as of December 1, 2001, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Plan, be considered as a member of the Incumbent Board; or

(c) A merger or consolidation involving the Company if the stockholders of the
Company, immediately before such merger or consolidation do not, as a result of
such merger or consolidation, own, directly or indirectly, more than seventy
percent (70%) (effective as of September 29, 2006, sixty percent (60%)) of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such merger or
consolidation; or

 

14



--------------------------------------------------------------------------------

(d) A complete liquidation or dissolution of the Company or an agreement for the
sale or other disposition of all or substantially all of the assets of the
Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section (a), solely because twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

9.3 Termination of Employment. Notwithstanding anything contained in this Plan
to the contrary, if a Participant’s employment is terminated by the Company
(other than for “Cause”) or by the Participant for any reason within two
(2) years following a Change in Control, the Company shall, within five
(5) days, pay to the Participant a lump sum cash payment of his Primary Account
and Company Contribution Account with the interest allowance provided for in
Article IV credited thereto to the date of payment.

9.4 Amendment or Termination. Any amendment or termination of this Plan which a
Participant reasonably demonstrates (i) was at the request of a third party who
has indicated an intention or taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with or in anticipation
of a Change in Control, and which was not consented to in writing by the
Participant shall be null and void, and shall have no effect whatsoever with
respect to the Participant.

 

15



--------------------------------------------------------------------------------

ARTICLE X

Transfer of Accounts from Prior Plan

Pursuant to an Employee Benefits Agreement dated as of November 30, 2001,
between the Company and NSI, the amounts credited to the “Class Year Accounts”
of certain employees and former employees of NSI and its subsidiaries who were
participants in the Prior Plan immediately prior to the Effective Date, and who
became or remained employees of the Company or its Subsidiaries as of the
Effective Date or who were formerly employed by the businesses transferred to
the Company by NSI (including former employees of the corporate office of NSI)
shall be transferred to the Plan effective as of the Effective Date, or as soon
thereafter as is practical. The amounts credited to the sub-accounts in the
Participant’s Class Year Accounts in the Prior Plan shall be credited to the
like sub-accounts in his Class Year Accounts under this Plan and shall
thereafter be held and distributed in accordance with the rules of this Plan
applicable to the Class Year Accounts. As provided for herein, the elections
made under the Prior Plan prior to the Effective Date shall be carried over and
apply for purposes of the Plan after the Effective Date (subject to any change
of election rights under the Plan).

IN WITNESS WHEREOF, this amended and restated Plan has been executed by the
Company on this 29th day of September, 2006, to be effective on the Effective
Date (except where otherwise noted).

 

ACUITY BRANDS, INC. By:  

 /s/ Vernon J. Nagle

  Vernon J. Nagle   Chairman, President, and   Chief Executive Officer

 

16



--------------------------------------------------------------------------------

Appendix A

Adopting Employers

Acuity Specialty Products Group, Inc.

Acuity Lighting Group, Inc.

 

17



--------------------------------------------------------------------------------

ACUITY BRANDS, INC.

APPLICATION FOR DEFERRAL OF COMPENSATION

I hereby elect to defer the following amount of any performance or discretionary
bonus which is earned by me for the Company’s Fiscal Year commencing on
September 1 next following the date signed below. If the amount specified below
is greater than the maximum amount deferrable under the Plan, the amount
deferred will be reduced as required by the Acuity Brands, Inc. Executives’
Deferred Compensation Plan.

 

        (Please check)         ¨    $                     ¨             % of
bonus         ¨    All amounts over $                     ¨   
Other                                     
                                        
                                        
                                        
                                                                     

 

                                                                               
                                        
                                        
                                                                            

I have received a copy of the Plan and understand all of the provisions in it.

BENEFICIARY DESIGNATION

In the event of my death before my entire interest in the Plan has been
distributed, any unpaid balances in my Account should be paid to:

 

Primary  

 

     

 

Beneficiary(ies) Name       Relationship

In the event my Primary Beneficiary predeceases me, my Account balance should be
paid to:

Contingent  

 

     

 

Beneficiary(ies) Name       Relationship  

 

     

 

       Name       Relationship Date:  

 

      Signature:   

 

 

--------------------------------------------------------------------------------

        

 

           Print Name

 

18



--------------------------------------------------------------------------------

ACUITY BRANDS, INC.

EXECUTIVES’ DEFERRED COMPENSATION PLAN

Table of Contents

 

          Page

PURPOSE

      1

ARTICLE I

  

Definitions

   2

ARTICLE II

  

Amounts Deferred

   5

ARTICLE III

  

Company Contribution

   6

ARTICLE IV

  

Interest Allowance

   7

ARTICLE V

  

Vesting

   8

ARTICLE VI

  

Distribution

   9

ARTICLE VII

  

Miscellaneous

   11

ARTICLE VIII

  

Committee

   13

ARTICLE IX

  

Change In Control Provisions

   14

ARTICLE X

  

Transfer Of Accounts From Prior Plan

   16

Appendix A

  

Adopting Employers

   17

 

19